Dear Mr. Boudreaux:
You have requested an opinion of the Attorney General regarding a service agreement with a hospital management firm to manage, operate and administer a hospital service district created under the provisions of R.S. 46:1051, et seq. You specifically ask whether such an agreement requires the approval of the medical staff of the hospital.
The laws relating to the creation and empowerment of hospital service districts are found at R.S. 46:1051, et seq. Section 1053 provides that a hospital service district be governed by a board of commissioners appointed by the police jury of the parish. Section 1055(A)(6) provides:
       "A. In addition to the duties defined elsewhere in this Chapter, the commission shall have the duty and authority:
*         *         *
 (6) To appoint, with the approval of the medical staff, a director of the hospital and to perform such other duties as may now or hereafter be required by law." (Emphasis added.)
Section 1055(B) provides:
       "B. In addition to the powers and duties set forth in Subsection A of this Section, the commission may enter into a special services agreement with any person, including but not limited to a hospital management firm or hospitals, to manage, operate and administer a hospital or hospitals, or any part thereof, under the control of the commission for the benefit of the hospital service district . . . "
The duties of the medical staff are set forth in Section 1058. A review of this section reveals no duty, authority, and/or requirement that the medical staff approve the execution of a special services agreement with a hospital management firm.
It is, therefore, the opinion of this office that, while medical staff approval is necessary for the appointment of a hospital director, it is not legally required for the execution of a special services agreement.
Should you have any additional questions concerning this matter, please do not hesitate to contact me.
Yours very truly,
                                   RICHARD P. IEYOUB Attorney General
                                   BY: _________________________ ROBERT E. HARROUN, III Assistant Attorney General
RPI/ROB3/bb
0365R
Honorable Bernard E. Boudreaux, Jr. Assistant District Attorney Sixteenth Judicial District Courthouse Building, Suite 200 300 Iberia Street New Iberia, LA   70560-4583
Date Received: 06-21-94
Date Released:
ROBERT E. HARROUN, III ASST. ATTORNEY GENERAL